Citation Nr: 0510761	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  97-00 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for neuropathy of the left 
shoulder, postoperative residuals of an excision of a 
cervical rib, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970. 

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
by a Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was remanded by the Board for additional 
development in February 2004. 


FINDINGS OF FACT

1.  Entitlement to the benefits sought cannot be established 
without a current VA examination to determine the severity of 
the service-connected neuropathy of the left shoulder. 

2.  Good cause has not been shown for the veteran's failure 
to submit to VA examinations scheduled for April and July 
2004.


CONCLUSION OF LAW

Entitlement to a rating in excess of 20 percent for 
neuropathy of the left shoulder, postoperative residuals of 
an excision of a cervical rib, is not warranted.  
38 C.F.R. § 3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.




The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an August 2001 supplemental statement of the case (SSOC) 
and April 2004 letter, the RO advised the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of multiple SSOCs issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to an increased rating for the service-connected 
neuropathy of the left shoulder.  Moreover, the November 2004 
SSOC specifically notified the veteran that his claim was 
denied due to his failure to submit to a VA examination 
necessary to determine entitlement to the benefits sought, 
and the veteran was informed in the February 2004 remand that 
failure to report for the examination requested therein could 
result in a denial of his claim.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).




The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, nothing in 
the record suggests that the veteran was not properly 
notified of the scheduled examinations in question, and 
correspondence and memoranda prepared by the RO scheduling 
those examinations reflected the veteran's most recent 
address of record.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
attempts at scheduling medical examinations for the veteran.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The U.S. Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

VA regulations provide that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or, as in the instant case, a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

The record reveals that, as directed by the Board in its 
February 2004 remand, the RO scheduled the veteran for the 
examination found by the Board to be necessary to adjudicate 
his claim on more than one occasion.  The first examination 
that the veteran did not attend was scheduled for April 21, 
2004.  Another examination was scheduled for May 11, 2004, 
and a memorandum of record indicates that the veteran's wife 
informed the RO that, while she was driving him to the 
examination scheduled for that day, the veteran had told her 
to turn around because he was not well enough to attend the 
examination.  She asked if the examination could be scheduled 
somewhere closer to their home, and another examination was 
scheduled, apparently at a different location, for July 21, 
2004.  The veteran also failed to attend that scheduled 
examination.  

The claims file does not document that the notice for any of 
the VA examinations was returned by the United States Postal 
Service as undeliverable, and, given the memorandum 
documenting the conversation with the veteran's wife 
discussed above, the veteran was clearly aware of the 
examination scheduled for May 11, 2004.  Moreover, there is a 
presumption of regularity that attends the administrative 
functions of the Government.  The law presumes that the 
notice letters for the scheduled examinations were properly 
mailed and forwarded.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 
1995) (the law presumes the regularity of the administrative 
process "in the absence of clear evidence to the 
contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See 
McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear 
evidence to the contrary" to rebut presumption that notice 
was properly mailed to her); YT v. Brown, 9 Vet. App. 195, 
199 (1996) (the appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefutable to overcome that 
presumption."

The Board stresses that, although VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claim, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The failure to cooperate may result in 
adverse action, pursuant 38 C.F.R. §§ 3.158, 3.655.

In short, and under the authority cited above, because the 
veteran's failure to submit for the VA examinations scheduled 
for April and July 2004 is without any reasonable 
explanation, it may be said that his absence from the 
scheduled evaluations was without good cause.  Thus, as the 
scheduled examinations were necessary in order to establish 
entitlement to the benefits sought, the claim must be denied.  
38 C.F.R. § 3.655.

The Board notes that the veteran is free to submit a claim 
for increased compensation and other benefits at any time, 
and the Board is hopeful that, if he does, he will fully 
cooperate with the RO's efforts to obtain adequate medical 
examination findings to support any such claims.


ORDER

Entitlement to a rating in excess of 20 percent for 
neuropathy of the left shoulder, postoperative residuals of 
an excision of a cervical rib, is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


